The defendants, Nadeau and Berglin, were, in the superior court for Snohomish county, jointly charged with, and by a verdict of a jury both found guilty of, being jointists, in that they unlawfully opened up, conducted, and maintained a place in that county for the unlawful sale of intoxicating liquor. Final judgments were accordingly rendered against them by that court, from which they have appealed to this court.
The principal contention here made in behalf of appellants is that the evidence does not sustain the verdict and judgments. We deem it sufficient to say that our review of the evidence, brought here by a full statement of facts, convinces us that it abundantly supports the verdict and judgments. A review of the evidence in this opinion seems to us wholly unnecessary.
[1] Some contention is further made in behalf of appellants that the trial court erred to their prejudice in instructing the jury, in substance, that it was not necessary to sustain a conviction that the evidence show *Page 41 
a maintaining of the place for the principal or sole purpose of unlawful sale of intoxicating liquor. There was evidence showing that the place in question was maintained as a dwelling of one of them. Our decision in State v. Greenwald, 116 Wn. 463,199 P. 730, holds to the view of the law expressed in this instruction. We adhere to that holding.
The judgments are affirmed.
FULLERTON, C.J., MITCHELL, TOLMAN, and FRENCH, JJ., concur.